Case 1:14-cv-06018-RLY-TAB Document 274 Filed 01/15/19 Page 1 of 3 PageID #: 3085



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION



  In Re: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND                                           Case No. 1:14-ml-2570-RLY-TAB
  PRODUCTS LIABILITY LITIGATION                                                              MDL No. 2570


  This Document Relates to:

  Brand v. Cook Medical, Inc. et al.,
  Case No. 1:14-cv-6018-RLY-TAB


        PLAINTIFF’S BENCH BRIEF REGARDING COOK’S OPENING THE DOOR
                         TO EVIDENCE OF WARNINGS

          Plaintiff Tonya Brand submits that, in her opening statement, Cook’s attorney opened the

  door to some evidence about warnings. While Plaintiff recognizes that the Court has answered

  firmly on the issue of warnings, Cook’s comments that the risks of the Celect and IVC filters

  generally were known to and well understood by doctors opened the door to evidence concerning

  what was actually known and what Cook could have told doctors to make the filter’s design safer.

  Yesterday afternoon in her opening, Cook’s counsel gave the impression that doctors knew

  everything they needed to know to use the Celect filter safely and effectively. 1 There is no evidence

  that this impression is accurate. Conversely, there is evidence that it is not.

          The fourth factor under Banks is the avoidability of the danger, which includes publicity,

  common knowledge, and the efficacy of warnings, as well as the user’s knowledge of the risk.



  1
    See Official Reporter’s Transcript of Jury Trial, Volume 1, January 14, 2019, at 256:11-15, 257:3-4, 301:22-24
  (arguing that risks were known or well understood by doctors). Cook also claimed that Dr. Rheudasil knew all of the
  risks of IVC filters and warned Tonya Brand of them. Id. at 289:8-14, 292:7-9, 301:19-22. But it has not been
  established that Dr. Rheudasil knew all of the risks. The Court’s summary judgment ruling rested, not on his
  comprehensive knowledge, but that causation could not be established from the record based on his testimony that he
  did not recall reading the IFU or relied upon it before or after implanting the device.

                                                          1
Case 1:14-cv-06018-RLY-TAB Document 274 Filed 01/15/19 Page 2 of 3 PageID #: 3086



  Banks v. ICI Americas, Inc., 264 Ga. 732 (1994). Cook has given the impression that the danger

  could not have been avoided because doctors already knew everything they needed to use the

  product safely and effectively. Dr. Gordon stated in his report and at his deposition that the product

  should have carried a warning to remove the IVC filter as soon as possible:

         The Celect IFU does not warn physicians that the Celect filter should be retrieved
         within a certain period of time to avoid progressive perforation, tilt and fracture or
         to closely monitor patients when the filter is left in place for an extended period of
         time. As a matter of fact, Cook’s included data suggests very high retrieval rates
         and minimal complications.

  Gordon Report at 13. See also Gordon Depo. at 165, 191. Dr. Krumholz has offered a similar

  opinion. Krumholz Depo. at 161-63. Such a warning would have made the design safer, and that

  information is relevant to the Banks factors.

         “[T]he doctrine of ‘opening the door’ only applies when one party has injected a false

  impression into the case and allows the other party an opportunity for a fair response.” United

  States v. Lawson, No. CRIM. A. 08-21-KSF, 2010 WL 186386, at *1 (E.D. Ky. Jan. 8, 2010). See

  also United States v. Leung, 929 F.2d 1204, 1209 (7th Cir. 1991)(“Cross-examination may indeed

  “open the door” to a subject on redirect”); United States v. Gipson, 862 F.2d 714, 717 (8th Cir.

  1988)(“after the instigating party opens the door to an area of inquiry that is not competent or

  relevant, it is estopped from complaining when its adversary offers fair rebuttal”). The Court has

  found warnings evidence would mislead the jury. It would be grossly unfair, though, given the

  false impression Cook has created and will continue to foster, to prohibit Plaintiff from rebutting

  this false impression by offering evidence of warnings that could have rendered the design safer.

         For the reasons set forth above, Plaintiff respectfully urges the Court to reconsider the

  exclusion of warnings evidence relevant to the Banks factors.




                                                    2
Case 1:14-cv-06018-RLY-TAB Document 274 Filed 01/15/19 Page 3 of 3 PageID #: 3087



         Dated January 15, 2019.

                                                     Respectfully Submitted,

                                                      /s/ Joseph N. Williams__________
                                                     Joseph N. Williams, Atty. No. 25874-49
                                                     Riley Williams & Piatt, LLC
                                                     301 Massachusetts Avenue
                                                     Indianapolis, IN 46204
                                                     Telephone: (317) 633-5270
                                                     Facsimile: (317) 426-3348
                                                     Email: jwilliams@rwp-law.com

                                                     Liaison Counsel to Plaintiffs’ Steering
                                                     Committee and on behalf of Plaintiffs’
                                                     Steering Committee


                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 15, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  to the CM/ECF participants registered to receive service in this MDL.


                                                         /s/ Ben C. Martin
                                                         Ben C. Martin




                                                 3
